Citation Nr: 1441302	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-36 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent child.


REPRESENTATION

Appellant is unrepresented 

Veteran represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son, C.M.

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  The appellant is the mother of N.M., a minor child who is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2007, the appellant and her son, C.M., testified at a hearing before the undersigned Veterans Law Judge, sitting at the St. Louis RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. In June 2008, the appellant, who is the custodial parent of the Veteran's minor child N.M., filed a claim for apportionment of the Veteran's VA benefits on N.M.'s behalf.
 
2. The Veteran has been in receipt of VA disability compensation benefits with a combined rating of 90 percent, as well as a total disability rating due to individual unemployability (TDIU) since August 1, 2004; his award included an additional benefit for one dependent until August 18, 2010. 

3.  The Veteran is not in arrears on his Court-ordered child support payments and the VA dependent benefit paid to him was used to provide for N.M.

4.  During the relevant time period from June 2008 to August 2010, the appellant was in arrears to the Veteran for past payment of child support to the Veteran.


CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's VA benefits for have not been met. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded by the Board in June 2011 so that the Veteran could be requested to submit information regarding his income, property, and child support payments since January 2008 and so the AOJ could ensure that all procedures for simultaneously contested claims were followed.  The post-remand record shows that a letter was sent to the Veteran in August 2011 and he was also sent copies of the hearing transcript and the subsequent supplemental statement of the case.  He had been sent copies of all prior adjudicatory documents.  Therefore, the Board determines that the AOJ substantially complied with the Board's prior remand orders and that the Board may now proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  These duties apply to claims for benefits provided under Chapter 51 of Title 38 of the United States Code.  The benefits addressed herein are found in Chapter 53.  However, VA rules include special procedural requirements for claims under Chapter 53, such as apportionment, a simultaneously contested claim.  See 38 C.F.R. § 19.100, 19.101, and 19.102.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the Statement of the Case.   38 C.F.R. § 19.101. When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  Here, the appellant initially filed a notice of disagreement in February 2009 and a substantive appeal in September 2009.  The RO issued a Statement of the Case in August 2009 and SSOCs in February 2010 and October 2011; copies were provided to both the Veteran and to the appellant.  Therefore, appellate review may proceed.

Even if there were any error in notification to the Veteran, any such error would be harmless in light of the Board's decision denying apportionment which has no negative impact on the Veteran's compensation or amount received.


III. Analysis

If a Veteran's child is not in his custody, all or a part of that Veteran's benefits may be apportioned as prescribed by 38 U.S.C.A. § 5307.  VA regulations provide for two types of apportionments.  Under a "general" apportionment, all or any part of the compensation payable on account of a veteran may be apportioned if the veteran is not residing with his child and the veteran is not reasonably discharging his responsibility for the child's support.  38 U.S.C.A. § 5307(a) (2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  Hall v. Brown, 5 Vet. App. 294 (1993).

Under a "special apportionment," regardless of any other provision about apportionments, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to other persons in interest.  38 C.F.R. § 3.451.  As relevant here, for the determination for a special apportionment, consideration must be given to such factors as the amount of the VA benefits payable; the resources, income, and special needs of those dependents in whose behalf the apportionment is claimed; and the resources, income, and special needs of the veteran and his other dependents.  38 C.F.R. § 3.451.  Apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.  Id.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

In June 2008, the appellant requested an apportionment of the Veteran's VA benefits on the behalf of her son, N.M.  Documents reflect that prior to May 30, 2008, the Veteran had primary physical custody of N.M., and that the appellant had custody from that date forward.  The record reflects that N.M. reached the age of 18 in August 2010. The appellant asserts that the Veteran was only paying $50 per month in child support and that he had provided false information to the Court with regard to his income and assets in its determination of that amount.  She has also argued that she should be paid the VA dependent benefit being paid to the Veteran because N.M. is not living with the Veteran.  

Service connection is in effect for depression, atherosclerotic heart disease, fracture of the left third metatarsal, and deviated nasal septum, with a combined rating of 90 percent in effect since August 1, 2004.  The Veteran has also been in receipt of total disability due to individual unemployability (TDIU) since August 1, 2004.  The June 2008 rating decision that granted TDIU indicated that the Veteran was being paid as an individual with one dependent in the amount of $2,623.00 and that dependent benefit payments would cease as of August 18, 2010 when N.M. turned 18.  The December 2008 apportionment letter states that his total payment was then $2,774.00.

The May 2008 Court Order regarding custody of N.M. shows that the Veteran was in receipt of $2,623.00 from VA and $1,037.00 from the Social Security Administration (SSA), of which $518 per month was being paid to N.M.  The Court Order states that the Minnesota Child Support Guidelines indicate that the Veteran's child support obligation was $572 per month, and so the Veteran owed an additional $54 per month as of June 1, 2008.  In addition, the Court Order indicates that, at that time, the appellant owed the Veteran $3,652.00 in child support arrears and that the $54 per month would not act as an offset against the arrears due to the inequality in the financial situations of the appellant and the Veteran.  The Court Order also states that the Veteran was to be responsible for 75 percent of the medical, hospitalization, dental, optical, psychological and other health expenses for N.M., which were not covered by insurance.  

In light of these facts, the Board determines that no apportionment of the Veteran's benefits is warranted.  Initially, the Board reiterates that VA regulations dictate that no general apportionment will be made if the Veteran is reasonably discharging his responsibility for the child's support.  The Veteran has asserted that he made his required payments, and nothing in the record suggests otherwise.  The appellant testified at the March 2011 hearing that she did not know if the Veteran was in arrears on his child support payments, and she has not provided any documentation showing that he did not meet his obligation in that regard.  Thus, the Board concludes that the Veteran made his child support payments in a timely manner.  

In addition, the appellant argues that the dependent benefits paid to VA should have been paid to N.M. because the dependent was not living with him.  However, the Veteran was directly paying $54 in child support, and as reflected by the Court Order, the Veteran was responsible for 75 percent of any health care bills of N.M. not covered by insurance.  In an August 2008 submission, the Veteran stated that he also purchased clothing, school supplies, and other items for N.M.  Thus, the Board concludes that the dependent benefit being paid to the Veteran was being used to provide for N.M.  No apportionment will be made where the veteran is providing for dependents.  38 C.F.R. § 3.405(c).  In light of these facts, the appellant is not entitled to a general apportionment of the Veteran's VA benefits.

The Board has also considered whether the appellant is entitled to a special apportionment.  Income information provided by the appellant shows that in June 2008, her monthly income was $1145, which included her SSI payment of $573, the SSI payment paid to N.M. from the Veteran's award, and the $54 paid by the Veteran directly.  This amount was less than her reported expenses and in contrast to the Veteran's $3,660 in monthly income.  

Nevertheless, the record also shows that the appellant owed the Veteran $3,652 in child support arrears as of the May 2008 Court Order with approximately $1,437 remaining in August 2009.  Information as to whether the remaining balance has been paid is not in evidence.  Nevertheless, an apportionment of the Veteran's benefits would result in the Veteran essentially reimbursing the appellant for the money she owed him, which is illogical.  Accordingly, the Board determines that the criteria for a special apportionment are not met.

The Board is sympathetic to the situation of the appellant and N.M.  The appellant has intimated that the Veteran's income is even greater than $3,660 because he has a cabin, a boat, stocks, and other assets; however, she has not offered any documentary evidence of these assets.  Further, to the extent the appellant believes the Veteran's child support obligation was not commensurate with his income, that was a matter to be addressed with the Court.  

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and the appellant.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Accordingly, an apportionment of the Veteran's VA benefits on behalf of the Veteran's minor child, N.M., is not warranted.


ORDER

Entitlement to an apportionment of the Veteran's VA benefits on behalf of the Veteran's minor child, N.M., is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


